Title: To James Madison from Edmund M. Blunt, 28 June 1811 (Abstract)
From: Blunt, Edmund M.
To: Madison, James


28 June 1811, New York. “Permit my enclosing for your inspection a copy of the Nautical Almanac which I assure your Excellency is correct. I was this day informed at the Navy Office the Officers of the Navy were using the Edition published by Mr John Garnett. Mr Garnett’s Almanac for 1811 contains Nine Errors! that for 1812 Thirteen Errors!!! … No work should have national encouragement which is not entitled to private patronage.” Requests a reply.
